FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NARANJIBHAI PATEL and RAMILABEN        
PATEL,                                      No. 08-56567
              Plaintiffs-Appellants,          D.C. No.
                v.                        2:05-cv-01571-
CITY OF LOS ANGELES,                         DSF-AJW
a municipal corporation,                      OPINION
              Defendant-Appellee.
                                       
        Appeal from the United States District Court
           for the Central District of California
         Dale S. Fischer, District Judge, Presiding

                 Argued and Submitted
          December 6, 2010—Pasadena, California

                     Filed July 17, 2012

      Before: Harry Pregerson, Richard R. Clifton, and
               Carlos T. Bea, Circuit Judges.

                Opinion by Judge Clifton;
                Dissent by Judge Pregerson




                            8193
               PATEL v. CITY OF LOS ANGELES        8195




                       COUNSEL

Frank A. Weiser, Los Angeles, California, for appellants
Naranjibhai Patel and Ramilaben Patel.
8196             PATEL v. CITY OF LOS ANGELES
Rockard J. Delgadillo, City Attorney, Laurie Rittenberg,
Assistant City Attorney, Todd Leung (argued), Deputy City
Attorney, Los Angeles, California, for appellee City of Los
Angeles.


                           OPINION

CLIFTON, Circuit Judge:

   Plaintiffs Naranjibhai Patel and Ramilaben Patel are own-
ers and operators of motels in Los Angeles. They challenge
the constitutionality of Los Angeles Municipal Code (LAMC)
§ 41.49, which requires operators of hotels in the City to
maintain certain guest registry information and to make that
information available to police officers on request. Appellants
contend that LAMC § 41.49 is facially unconstitutional under
the Fourth Amendment because it authorizes unreasonable
invasions of their private business records without a warrant
or pursuant to any recognized warrant exception. Following a
bench trial on stipulated evidence, the district court held that
the ordinance was reasonable and granted judgment in favor
of the City, concluding that the hotel operators did not estab-
lish that they had a privacy interest in the guest registry infor-
mation.

   A facial challenge is “the most difficult challenge to mount
successfully, since the challenger must establish that no set of
circumstances exist under which the Act would be valid.”
United States v. Salerno, 481 U.S. 739, 745 (1987); see Wash-
ington State Grange v. Washington State Republican Party,
552 U.S. 442, 449 (2008) (“i.e., that the law is unconstitu-
tional in all of its applications”). That the ordinance might
operate unconstitutionally under some circumstances is not
enough to render it invalid against a facial challenge. The
Patels have not satisfied that high standard. As a result, this
facial challenge to the ordinance fails. We affirm.
                  PATEL v. CITY OF LOS ANGELES                8197
I.   Background

   The facts of this case are simple and undisputed. The only
exhibit introduced at the bench trial was the text of LAMC
§ 41.49. The parties stipulated that the Patels have been and
continue to be subjected to searches and seizures of their
motel registration records by the police, pursuant to the ordi-
nance, without consent or a warrant. The parties also stipu-
lated that the only issue at trial was the facial constitutionality
of LAMC § 41.49.

   The ordinance defines “hotel” broadly to cover hotels,
motels, inns, rooming houses, and other establishments offer-
ing space for overnight accommodations for rent for a period
of less than 30 days. It requires that every operator of a hotel
record certain information concerning its guests, including
name and address; total number of guests; make, type and
license number of the guest’s vehicle if parked on hotel prem-
ises; date and time of arrival; scheduled date of departure;
room number; rate charged and collected; method of payment;
and the name of the hotel employee who checked the guest in.
The record may be kept in electronic, ink, or typewritten
form. LAMC § 41.49(2). The ordinance requires that the
record be kept on the hotel premises in the guest reception
area or in an adjacent office for at least 90 days after the last
entry. It provides specific requirements for the form of the
guest register and requires that it must be printable if main-
tained electronically. LAMC § 41.49(3).

   With regard to the authority of the police to require that the
registration records be made available, the ordinance provides
that:

     The record . . . shall be made available to any offi-
     cers of the Los Angeles Police Department for
     inspection. Whenever possible, the inspection shall
     be conducted at a time and in a manner that mini-
8198                PATEL v. CITY OF LOS ANGELES
      mizes any interference with the operation of the
      business.

LAMC § 41.49(3)(a).

  Based on the stipulated record, the district court entered
judgment in favor of the City. The Patels timely appealed.

II.    Discussion

   We review interpretations of and constitutional challenges
to regulations de novo. Mapes v. United States, 15 F.3d 138,
140 (9th Cir. 1994). A district court’s grant of summary judg-
ment is reviewed de novo as well. Hapner v. Tidwell, 621
F.3d 1239, 1244 (9th Cir. 2010).

   [1] The Fourth Amendment protects “[t]he right of the
people to be secure in their persons, houses, papers, and
effects against unreasonable searches and seizures.” Not all
intrusions violate the Fourth Amendment — only “unreason-
able” ones do. As the Supreme Court has observed, “ ‘reason-
ableness is still the ultimate standard’ under the Fourth
Amendment.” Soldal v. Cook County, 506 U.S. 56, 71 (1992)
(quoting Camara v. Municipal Court of San Francisco, 387
U.S. 523, 539 (1967)).

   [2] The Fourth Amendment applies “when government
officers violate a person’s ‘reasonable expectation of priva-
cy.’ ” United States v. Jones, 132 S.Ct. 945, 950 (2012). In
addition, the Fourth Amendment embodies “a particular con-
cern for government trespass upon the areas (‘persons,
houses, papers, and effects’) [the Fourth Amendment] enu-
merates.” Id.1 The “reasonable-expectation-of-privacy test has
  1
    In Jones, the Court held that attachment of a Global Positioning Sys-
tem (GPS) tracking device to a vehicle and subsequent use of that device
to monitor the vehicle’s movements on public streets was a search within
the meaning of the Fourth Amendment. That decision was filed after this
case was submitted to our court. We requested and obtained from the par-
ties supplemental briefing on the impact of that decision.
                  PATEL v. CITY OF LOS ANGELES                8199
been added to, not substituted for, the common-law trespas-
sory test.” Id. at 952. We will discuss both in turn.

  A.    Reasonable expectation of privacy

   Most applications of the Fourth Amendment focus on an
individual’s “reasonable expectation of privacy.” See Minne-
sota v. Carter, 525 U.S. 83, 88 (1998) (“in order to claim the
protection of the Fourth Amendment, a [person] must demon-
strate that he personally has an expectation of privacy in the
place searched, and that his expectation is reasonable”). The
expectation of privacy must be “one which society accepts as
objectively reasonable.” United States v. Thomas, 447 F.3d
1191, 1196 (9th Cir. 2006).

   [3] The information covered by the Los Angeles ordinance
principally concerns hotel guests. The information does not,
on its face, appear confidential or “private” from the perspec-
tive of the hotel operator.

   [4] We have already held that hotel guests do not have a
reasonable expectation of privacy in guest registry informa-
tion once they have provided it to the hotel operator. United
States v. Cormier, 220 F.3d 1103, 1108 (9th Cir. 2000). We
noted that the information at issue in that case, the guest’s
name and room number, was not “highly personal informa-
tion.” Id. We also noted that once the guest has voluntarily
revealed factual information to the hotel in the process of
checking in, he can no longer claim a reasonable expectation
of privacy in that information, citing United States v. Miller,
425 U.S. 435, 441-43 (1976) (holding that a bank customer
did not have a reasonable expectation of privacy in records
maintained by the bank). Cormier, 220 F.3d at 1108.

   [5] The Patels presented no evidence to support their con-
tention that hotel owners and operators, including themselves,
have their own expectation of privacy in the information con-
tained in guest registers. It may be true, as they allege, that the
8200             PATEL v. CITY OF LOS ANGELES
information could be used by the hotel operators for other
purposes, but that does not mean hotel owners have a reason-
able expectation of privacy in the registers. Just because infor-
mation can be used by a business does not mean that the
business owner desires to keep the information private, or that
society would accept such a desire as objectively reasonable.
Here, there is no evidence that all hotel owners affected by the
regulation even consider the information to be private, let
alone that any such expectation is reasonable.

   Moreover, the Patels have presented no evidence that hotel
owners customarily maintain guest registers in a manner that
would support a claim of privacy. As Miller and Cormier rec-
ognized, once information is revealed to others it is unlikely
that a reasonable expectation of privacy can be established.
An old-fashioned guest register may take the form of a book
located on the counter in the guest reception area, a form that
would appear to satisfy the ordinance. But it is unlikely soci-
ety would recognize a reasonable expectation of privacy in
information kept in a manner so easily accessible by anyone
entering the hotel.

   [6] To be clear, we do not hold that a hotel owner or opera-
tor can never have a reasonable expectation of privacy in
guest register information. To this end, we reject the argument
of the City that hotel owners can never have a reasonable
expectation of privacy in the guest registries simply because
the regulation informs them that the police can inspect the
registries on request. An individual’s otherwise reasonable
expectation of privacy cannot be so easily stripped away
merely by the adoption of a regulation authorizing searches of
an item or location. To hold otherwise would allow the gov-
ernment to conduct warrantless searches just by announcing
that it can. See United States v. Consol. Coal Co., 560 F.2d
214, 217 (6th Cir. 1977), vacated and remanded on other
grounds, 436 U.S. 942 (1978), judgment reinstated, 579 F.2d
1011 (6th Cir. 1978), cert. denied 439 U.S. 1069 (1979)
(“Even where a statute requires records to be maintained and
                 PATEL v. CITY OF LOS ANGELES             8201
authorizes on-premises inspection of them in the normal
course, no precedent sanctions direct access to the records
without demand in the absence of a search warrant.”); see
also McLaughlin v. Kings Island, 849 F.2d 990, 995 (6th Cir.
1988) (“[T]he concept of ‘required records’ is not synony-
mous with the absence of a privacy interest.”); Brock, 834
F.2d 994, 996 (11th Cir. 1987) (concluding business had a
privacy interest in records OSHA required it to keep and
make available for inspection).

   A customer list, for example, may be entitled to the protec-
tion of the Fourth Amendment, like other business records
and premises. See Marshall v. Barlow’s, Inc., 436 U.S. 307,
312 (1978) (discussing historical background of Fourth
Amendment and noting that “[a]gainst this background, it is
untenable that the ban on warrantless searches was not
intended to shield places of business”); United States v. Bur-
ger, 482 U.S. 691, 699 (1987) (“An owner or operator of a
business thus has an expectation of privacy in commercial
property, which society is prepared to consider reasonable”).
Businesses may have a reasonable expectation of privacy in
their information contained in their records. See G.M. Leasing
Corp. v. United States, 429 U.S. 338, 352 (1977) (seizure of
corporate books and records implicated company’s privacy
interest); See v. City of Seattle, 387 U.S. 541, 544 (1967)
(Fourth Amendment applies to government’s “perusal of
financial books and records”).

   [7] But the Patels have provided no evidence or other basis
for us to conclude that they have an objectively reasonable
expectation of privacy in the information covered by this ordi-
nance, let alone that all hotel operators do. They cannot meet
the standard for a successful facial challenge because they
cannot “establish that no set of circumstances exist under
which the Act would be valid.” Salerno, 481 U.S. at 745.

  B.   The common-law trespassory test

   The Patels argue that they may have a valid claim even if
they lack a reasonable expectation of privacy in the informa-
8202             PATEL v. CITY OF LOS ANGELES
tion at issue because the Fourth Amendment protects interests
in addition to privacy. That is true, as confirmed by the
Court’s recent decision in Jones.

   But “reasonableness” remains the “ultimate standard”
under the Fourth Amendment. Soldal, 506 U.S. at 71. Jones
did not change that. Jones did not discuss the “reasonable-
ness” standard in applying what it described as the “common-
law trespassory test” because, as the Court specifically held,
the government had “forfeited” the argument that the attach-
ment and use of the GPS device was reasonable by failing to
make that argument to the court of appeals. 132 S.Ct. at 954.

   [8] The Fourth Amendment explicitly protects “papers.”
The guest register covered by the city ordinance is a protected
paper. But the intrusion imposed by the ordinance is limited.
The Patels make no claim that they have been or will be phys-
ically dispossessed of any property. No “seizure” of property
is inherent under the ordinance, nor is it to be expected. The
ordinance is concerned with obtaining access to information
and provides several options as to the form in which the hotel
operator keeps the information. Nothing in the ordinance pro-
vides that the hotel operator cannot keep the information
available for its own use at the same time that a police officer
may be inspecting it. If it is kept electronically or if duplicate
records are maintained, both the hotel operator and the police
officer may be able to have access to the information at the
same time. The ordinance also specifically provides that any
inspection “shall be conducted at a time and in a manner that
minimizes any interference with the operation of the busi-
ness.” LAMC § 41.49(3)(a).

   Nor does the inspection authorized by the ordinance require
a physical invasion of the hotel operator’s private premises.
The ordinance requires that the register information be main-
tained in the guest reception or guest check-in area or in an
office adjacent to that area. The reception area is by nature
public, not private. As the records may be kept and made
                    PATEL v. CITY OF LOS ANGELES                      8203
available for inspection there, the ordinance does not require
intrusion into any private space.

   [9] The Patels have failed to demonstrate that the limited
intrusion authorized under the ordinance is unreasonable in
their own particular circumstances, let alone in terms that
would support a facial challenge to the ordinance.

  C.     Plaintiffs’ additional arguments

  The Patels make additional arguments that we conclude are
not persuasive.

   [10] The Patels contend that the Supreme Court estab-
lished certain requirements that must be satisfied for a system
of warrantless inspections to be permitted under the Fourth
Amendment, citing United States v. Burger, 482 U.S. 691
(1987). They argue that the Los Angeles ordinance at issue
here does not satisfy those requirements, most importantly
because the motel industry is not a “closely regulated” industry.2
It is certainly true that the Court has recognized that the oper-
ator of commercial premises in a “closely regulated” industry
has a reduced expectation of privacy, such that warrantless
inspection of those premises may be accepted as reasonable
under the Fourth Amendment when a similar inspection of
different premises would not be permitted. See id. at 702. But
that assumes that there is a privacy interest protected by the
Fourth Amendment in the first place. Because the Patels have
failed to establish that they have a reasonable expectation of
privacy in the information covered by the ordinance, there is
no need to justify the examination of the guest register as a
warrantless administrative search under Burger.
  2
    The district court agreed with the Patels on that point, concluding that
the City failed to establish that hotels and motels were closely regulated
for the purpose of qualifying for that exception for warrantless administra-
tive searches. Because we resolve the case on another ground, we do not
reach that issue.
8204             PATEL v. CITY OF LOS ANGELES
   The Patels also cite our decision in Tucson Woman’s Clinic
v. Eden, 379 F.3d 531, 539-42 (9th Cir. 2004), as directly on
point in support of their claim. It is not. That case dealt with
regulation of abortion clinics. In that context we noted that
“the expectation of privacy is heightened, given the fact that
the clinic provides a service grounded in a fundamental con-
stitutional liberty, and that all provision of medical services in
private physicians’ offices carries with it a high expectation
of privacy for both physician and patient.” Id. at 550. The
Patels have not established a reasonable expectation of pri-
vacy in the first place.

III.   Conclusion

   [11] The Patels have not established that all hotel owners
have a reasonable expectation of privacy in their guest regis-
ters, or even that they themselves do. Nor have they demon-
strated that the inspection of guest registers authorized by the
ordinance is an unreasonable intrusion. As a result, we con-
clude that LAMC § 41.49 is not facially unconstitutional.

  AFFIRMED.



PREGERSON, Circuit Judge, dissenting:

  The Supreme Court has repeatedly held that warrantless
searches by police “ ‘are per se unreasonable under the Fourth
Amendment—subject only to a few specifically established
and well-delineated exceptions.’ ” Arizona v. Gant, 556 U.S.
332, 338 (2009) (quoting Katz v. United States, 389 U.S. 347,
357 (1967)); see also Mincey v. Arizona, 437 U.S. 385, 390
(1978) (“[I]t is a cardinal principle that ‘searches conducted
outside the judicial process, without prior approval by judge
or magistrate, are per se unreasonable under the Fourth
Amendment—subject only to a few specifically established
                    PATEL v. CITY OF LOS ANGELES                       8205
and well-delineated exceptions.’ ”) (quoting Katz, 389 U.S. at
357). Today, the majority overlooks this well-established rule.

   The majority upholds an ordinance that violates the Fourth
Amendment on its face. Los Angeles Municipal Code Section
41.49 authorizes the Los Angeles Police Department to search
hotel business records without a warrant. To pass constitu-
tional muster, a warrantless search of a business, like any war-
rantless search, must be based on a “specifically established
and well-delineated exception[ ]” to the Fourth Amendment’s
warrant requirement. Gant, 556 U.S. at 338 (internal quota-
tion marks omitted); see also Marshall v. Barlow’s, Inc., 436
U.S. 307, 311 (1978) (noting that the Fourth Amendment’s
warrant requirement applies to “places of business”). What is
the “specifically established and well-delineated exception[ ]”
put forth by the majority? There is none. Instead, the majority
simply declares that the searches at issue are reasonable. Maj.
Op. at 8202-03.

  The majority concedes that the ordinance authorizes a
“search” within the meaning of the Fourth Amendment. See
Maj. Op. at 8202 (“The Fourth Amendment explicitly protects
‘papers.’ The guest register covered by the city ordinance is
a protected paper.”). The majority further concedes that the
ordinance authorizes these searches to occur without a war-
rant. Maj. Op. at 8197.

   Thus it is clear that, to comply with the Fourth Amend-
ment, the ordinance must fall within a “specifically estab-
lished and well-delineated exception[ ]” to the warrant
requirement. Gant, 556 U.S. at 338 (internal quotation marks
omitted). Yet the majority does not offer any exception.1
  1
   I agree with the district court that the exception to the warrant require-
ment for “closely regulated” industries does not apply. See New York v.
Burger, 482 U.S. 691, 700-02 (1987) (describing exception to the warrant
requirement for “closely regulated” industries). The city has not offered
any evidence that hotels in Los Angeles have been subjected to intense
8206                PATEL v. CITY OF LOS ANGELES
   The majority opinion conflicts with long-standing and well-
established Fourth Amendment jurisprudence. Accordingly, I
dissent.




regulatory scrutiny. The city cites a handful of state and local laws to
establish that hotels are “closely regulated,” but most of the laws cited by
the city are laws of general applicability, and do not establish that hotels
are a closely regulated industry. See Rush v. Obledo, 756 F.2d 713, 722
(9th Cir. 1985).